Citation Nr: 0015848	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for Department of Veterans' Affairs (VA) 
benefit purposes.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 administrative 
decision of the VA Regional Office (RO) in Manila, 
Philippines, which determined that the appellant was not 
entitled to be recognized as the veteran's surviving spouse 
for VA benefit purposes.  The appellant claims to be the 
surviving spouse of a veteran who had active service from May 
1946 to May 1949 and from June 1958 to October 1978.  He died 
in September 1990.


FINDINGS OF FACT

1.  The veteran's first marriage to Rosa in 1947 was 
terminated by divorce in 1950.  

2.  The veteran's marriage to Geneva in September 1952 was 
terminated by her death in November 1989.  

3.  The veteran and the appellant underwent a ceremonial 
marriage in September 1973.

4.  At the time of the appellant's marriage to the veteran in 
1973, he had a legal, subsisting marriage to Geneva.  

5.  The appellant was aware of the legal impediment to her 
ceremonial marriage to the veteran in September 1973.




CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefit purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 1991); 
38 C.F.R. §§ 3.1, 3.50, 3.52, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be recognized as the 
veteran's surviving spouse for VA purposes because she and 
the veteran were ceremonially married in September 1973 and 
lived together until the veteran's departure from the 
Philippines in 1977.  She asserts that she had no knowledge 
of any legal impediment to their ceremonial marriage because 
the veteran informed her that he was divorced and that he 
later produced a petition for dissolution of his marriage as 
evidence.  

In an administrative decision dated in September 1998 the RO 
concluded that the appellant knew the veteran was married to 
his wife at the time of their ceremonial marriage to the 
appellant in 1973.  Further, the RO determined that the 
veteran's marriage to Geneva was never legally terminated, 
and as such the subsequent marriage to the appellant was null 
and void.  Lastly, the RO determined that the appellant was 
aware of the existence of the legal impediment to her 
marriage to the veteran in 1973.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death.  See 38 U.S.C.A. § 101(3).  In determining 
whether or not a person is or was the spouse of a veteran, 
their marriage shall be proven as valid for purposes of all 
laws administered by the VA according to the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the right to 
benefits accrued.  See 38 U.S.C.A. § 101(c).  Also, if it is 
established by evidence satisfactory to the VA that such 
person, without knowledge of any legal impediment, entered 
into a marriage with a veteran which, but for the legal 
impediment, would have been valid, the purported marriage 
shall be deemed to be a valid marriage.  See 38 U.S.C.A. 
§ 103(a).  

VA records show that the veteran's 1947 marriage to Rosa was 
terminated by divorce in 1950.  The veteran married Geneva in 
September 1952 at Seattle.  Two children were apparently born 
of that union in 1963 and 1967.  The veteran and Geneva were 
married until her death in November 1989, and the VA paid the 
veteran benefits for a dependent wife during that time 
period.  Also during the time period of the veteran's 
marriage between 1952 and 1989 he underwent a ceremonial 
marriage with the appellant on September 16, 1973, in the 
Philippines.  The veteran executed an "Affidavit of 
Support" in September 1973 in which he referred to the 
appellant as his wife.  The veteran never acknowledged any 
relationship with the appellant on his original VA 
compensation claim in July 1987 or thereafter.  

Since the veteran had a prior subsisting legal marriage in 
September 1973, any ceremonial marriage the veteran underwent 
to the appellant has no legal effect since there can be but 
one valid marriage.  The appellant appears to acknowledge 
this fact in asserting that her marriage to the veteran can 
be construed as a "deemed valid" marriage.  The appellant 
has offered somewhat conflicting statements, however, as to 
whether she was aware of the veteran's existing marriage.  
For example, she testified before the undersigned member of 
the Board that the veteran told her he was divorced and that 
he had not told her of a previous marriage.  In connection 
with her claim for VA benefits, however, she submitted what 
she described as a "divorce decree" of the veteran's 
divorce to Geneva.  The document with accompanying papers is 
a copy of a "Petition for Dissolution of Marriage" and a 
"20 Day Summons for Dissolution of Marriage" which is 
signed by the veteran, but not notarized as required 
according to a cover letter to the veteran dated October 5, 
1973, from an attorney in Burien, Washington.  There is no 
evidence of a valid divorce decree.  

In the appellant's Substantive Appeal she stated that "my 
late husband showed me a petition for dissolution of his 
marriage to Geneva thus it is academic to conclude that I 
have no knowledge of the impediment."  She went on to 
explain that "my late husband has not responded nor appeared 
for the petition for the dissolution of his marriage made and 
signed by Geneva therefore the 20-day summons for dissolution 
of marriage has been applied."  In addition, on a March 1998 
VA field examination, the appellant candidly admitted in 
response to the question:  "Were you aware that the 
veteran's marriage was still existing before you were married 
in the church rite?  A.  Yes, since he told me he would file 
divorce proceedings with Geneva [ ] several days prior to 
marriage."

Taking all the evidence into consideration, the Board 
concludes that the appellant could not reasonably have been 
unaware of the legal impediment to her marriage to the 
veteran in September 1973.  The veteran had informed her that 
he was married and would file for divorce, but apparently it 
was not until about a month later that he showed her a 
petition for dissolution of the marriage and associated 
papers drafted by an attorney for the veteran's signature.  
The appellant conceded to a VA field examiner that she did 
not bother to ask the veteran for a divorce decree, being 
humbled by his offer of marriage at the time.  

That the veteran never followed through on his promise to 
dissolve his existing marriage to Geneva may have been 
unknown to the appellant, but she was clearly aware of the 
existence of the marriage and the need to terminate that 
marriage before her marriage ceremony with the veteran.  
Contrary to her assertion in her substantive appeal that the 
petition and 20 day summons were signed by Geneva, there is 
no evidence that Geneva ever initiated such an action.  At 
her hearing before the Board, the appellant also submitted 
copies of a Good Conduct Award (third award) for the veteran 
in April 1973 and a copy of an Honorable Discharge 
certificate from the United States Navy in February 1974 with 
an accompanying letter of appreciation to the veteran.  
Although dated during the time of the veteran's relationship 
with the appellant, the documents do not bear materially on 
the nature of the relationship at issue in this appeal.  
Since the appellant's marriage to the veteran cannot be 
considered a deemed valid marriage for VA purposes, the 
appellant may not be recognized as the veteran's surviving 
spouse for purposes of establishing entitlement to VA death 
benefits.  


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefit purposes is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 

